Citation Nr: 0624976	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides and as secondary 
to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In October 2002 and May 2004, the veteran testified before 
the undersigned Veterans Law Judge at a video-conference 
hearing.  In May 2005, the Board remanded the issue for 
further development.

In a February 2006 rating decision, the RO granted service 
connection for diabetes mellitus.  Thus, the issue is as 
listed on the title page.


FINDINGS OF FACT

The veteran's peripheral neuropathy did not originate in 
service or within one year thereafter, and it is not related 
to any incident of service or service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Peripheral neuropathy, to include as due to exposure to 
herbicides and as secondary to service-connected diabetes 
mellitus, was not incurred or aggravated by active service, 
nor may it be presumed on any basis to have been incurred or 
aggravated therein, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudications, the veteran has not been 
prejudiced thereby.  The content of a May 2004 notice letter 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  The letter also informed him of his and VA's 
duties in obtaining evidence, and specifically asked him to 
send any evidence in his possession that pertains to his 
claim.  

With respect to the claim as secondary to diabetes mellitus, 
the Board notes that service connection for diabetes mellitus 
was only recently established in a February 2006 rating 
decision.  Accordingly, in an April 2006 supplemental 
statement of the case (SSOC), the veteran was provided the 
provisions of 38 C.F.R. § 3.310 (2005) regarding secondary 
service connection claims.  Moreover, the letter accompanying 
the SSOC informed the veteran that he had a 60-day period to 
submit any additional evidence in support of his appeal.  To 
date, the veteran has not submitted any additional evidence 
or argument.  Nonetheless, the Board finds that the veteran 
has been adequately informed of the information and evidence 
needed to substantiate a secondary service connection claim.  

In addition, VA provided the veteran with a copy of the 
appealed July 2001 and November 2002 rating decisions, March 
2002 and March 2003 statements of the case (SOCs), May 2005 
Board remand, and January 2005 and April 2006 SSOCs.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he was 
also specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, and statements made by and on behalf of 
the veteran in support of his claim.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was notified of the evidence 
required for the assignment of a disability rating and 
effective date in a March 2006 letter.  Further, for the 
reasons described below, service connection for the claimed 
disability is being denied and neither a disability rating 
nor an effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to these issues.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Note 2, 38 C.F.R. 
§ 3.309(e).  

III.  Analysis

The veteran contends, in essence, that he has peripheral 
neuropathy of the face, trunk, and all extremities due to 
exposure to Agent Orange during service.  In the alternative, 
the veteran contends, in essence, that his peripheral 
neuropathy is secondary to his now service-connected diabetes 
mellitus.

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  Thus, exposure to Agent 
Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Initially, the Board notes that only acute and subacute 
peripheral neuropathy are recognized by VA as diseases 
associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  In this regard, the record shows that the 
veteran does not have acute or subacute peripheral neuropathy 
as defined by VA regulations.  Of note, an August 2004 VA 
neurological disorders examination report reflects that the 
veteran does not have a diagnosis of acute or subacute 
peripheral neuropathy.  The fact that the veteran is not 
entitled to the foregoing regulatory presumption of service 
connection does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or 
entitled to presumptive service connection for a chronic 
disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After review, the Board finds that the veteran's peripheral 
neuropathy did not have its onset during service.  In this 
regard, the veteran's service medical records are negative 
for any complaint, treatment, or diagnosis of peripheral 
neuropathy.  

The Board also finds that his peripheral neuropathy did not 
have its onset until many years after separation from 
service.  Of note, a December 1982 VA Agent Orange 
examination report reflects no numbness, weakness, muscle 
aching, or tingling.  Indeed, the only diagnosis at the time 
was that of a mild skin disorder.

On his December 1999 claim for VA benefits, the veteran 
stated that he developed peripheral neuropathy in 1996, which 
is over 29 years after discharge.  Upon further review, the 
Board notes a private medical record from Dr. Ohmsberg dated 
in June 1998 that reflects peripheral neuropathy of the lower 
extremities following an August 1986 injury.  Initially, the 
Board notes that his symptoms began after a post-service 
injury.  Further, even if the Board were to accept an onset 
date of 1986, that still dates the disorder to many years 
after discharge.  Similarly, a June 2000 private medical 
record from Dr. Siao reflects that symptoms in the upper 
extremities began in 1979 when the veteran first herniated a 
cervical disc.  The Board again notes the start of symptoms 
after a post-service injury and, even if the Board were to 
accept an onset date of 1979, the record still dates the 
onset to many years after discharge.  

Furthermore, the Board finds that his peripheral neuropathy 
is not related to any incident of service.  In this regard, 
the veteran has not presented any competent medical evidence 
linking his peripheral neuropathy to service, to include 
exposure to herbicides.  To the contrary, the above evidence 
shows that his peripheral neuropathy has been attributed to 
post-service spine injuries.  In addition, an August 2004 VA 
neurological disorders examination report reflects the 
examiner's opinion that it is less likely than not that the 
veteran's somatic dysfunction of the cervical region is 
associated with exposure to Agent Orange.  Thus, any link 
between the peripheral neuropathy symptoms in the face and 
upper extremities and exposure to herbicides in service has 
been specifically negated.

Finally, the Board finds that his peripheral neuropathy is 
not related to his service-connected diabetes mellitus.  In 
this regard, the record is negative for any competent and 
probative medical evidence linking his peripheral neuropathy 
to diabetes.  The Board notes that the etiology of his 
peripheral neuropathy had been questioned over the years, to 
include as being due to diabetes; however, it has recently 
been found not to be related to diabetes.  In addition to the 
above cited evidence relating the peripheral neuropathy to 
post-service spine injuries, the Board notes the following 
evidence of record.

A November 1999 letter from Dr. Klein reflects the 
possibility that the veteran's complaints could be due to an 
alcoholic peripheral neuropathy.  Treatment notes from Dr. 
Franck through April 2001 reflect consideration of diabetes, 
spine disorders, and myelopathy as causes of the veteran's 
symptoms.  An October 2002 VA examination report reflects 
that the veteran denied having had any true burning 
sensations typical of diabetic polyneuropathy.  A July 2003 
VA treatment note reflects that lip and finger tingling could 
be related to osteoarthritis and neck surgery.  An August 
2004 VA examination report for neurological disorders 
reflects the examiner's observation that it is apparent that 
the veteran's peripheral neuropathy has been attributed to 
somatic problems related to degenerative joint disease in the 
cervical, thoracic, and lumbosacral regions.  A September 
2005 VA examination report reflects the examiner's 
understanding that the veteran's peripheral neuropathy 
symptoms are not related to diabetes mellitus.  

Thus, the medical evidence of record fails to establish a 
clear relationship between the veteran's peripheral 
neuropathy and now service-connected diabetes mellitus.  To 
the contrary, the evidence shows that his peripheral 
neuropathy is related to nonservice-connected spine 
disorders.  

The Board notes a February 2003 VA treatment note showing 
that a diabetic foot examination had been performed and that 
the results were abnormal.  However, the Board notes that the 
abnormal findings were not attributed to the veteran's 
diabetes; the veteran simply underwent a regular diabetic 
foot examination because he has diabetes.  Therefore, the 
Board does not find that this treatment note is providing an 
opinion as to the etiology of the veteran's peripheral 
neuropathy.

Given the above, service connection for peripheral neuropathy 
on a secondary, presumptive, or direct basis is not 
warranted.  

The Board acknowledges the veteran's contentions that his 
peripheral neuropathy is related to service, to include 
exposure to herbicides, or service-connected diabetes 
mellitus.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy, to include as due to exposure to 
herbicides and as secondary to service-connected diabetes 
mellitus.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to herbicides and as secondary to service-
connected diabetes mellitus, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


